Citation Nr: 1510032	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a left or right hip disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a right leg/ankle disorder.

7.  Entitlement to service connection for a left leg/ankle disorder.

8.  Entitlement to service connection for a post-operative scar of the left knee.

9.  Entitlement to service connection for a kidney disorder as secondary to service-connected lumbar spine disability.

10.  Entitlement to service connection for a circulatory disorder as secondary to service-connected lumbar spine disability.

11.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to service-connected lumbar spine disability.

12.  Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to service-connected lumbar spine disability.

13.  Entitlement to service connection for hiatal hernia as secondary to service-connected lumbar spine disability.

14.  Entitlement to service connection for a cervical spine disorder as secondary to service-connected lumbar spine disability.

15.  Entitlement to service connection for erectile dysfunction as secondary to service-connected lumbar spine disability.

16.  Entitlement to service connection for urinary incontinence as secondary to service-connected lumbar spine disability.

17.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities.

18.  Entitlement to an initial compensable disability rating prior to February 2, 2010, and a disability rating in excess of 10 percent thereafter, for left knee retropatellar pain syndrome and sprain.

19.  Entitlement to a disability rating higher than 40 percent for lumbar fusion from L4 to S1.

ATTORNEY FOR THE BOARD

C. Fleming, Counsel


REMAND

The Veteran had active military service from February 1976 to February 1994.

These matters come before the Board of Veterans' Appeals (Board) following December 2008, May 2009, and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).)

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims. 

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he has received ongoing treatment at various facilities associated with the VA Caribbean Healthcare System.  Records in the file specifically document treatment from care providers at facilities associated with the VA Caribbean Healthcare System dated most recently in March 2012.  However, the Veteran has stated on multiple occasions, including at his October 2012 VA examination, that he has continued to receive ongoing treatment at VA facilities.  This strongly suggests that the Veteran has received treatment from VA providers more recently than March 2012.  However, no records for the period more recent than March 2012 from the VA Caribbean Healthcare System are present in the record.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from any facility associated with the VA Caribbean Healthcare System, dating from March 2012 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  This includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

Regarding the Veteran's claims for service connection for a disability of the left leg/ankle and a post-surgical left knee scar, service treatment records reflect that he was seen on multiple occasions for complaints of problems with his left ankle, including visits in November 1981 for a sprained ankle, and November 1987, at which time he was casted for a fracture of the left ankle.  The Veteran was also noted to undergo left knee surgery in December 1991; he is currently in receipt of service connection for orthopedic residuals from this surgery.  Post-service treatment records also reflect that the Veteran has sought treatment on multiple occasions for left ankle pain and carries a current diagnosis of left ankle sprain, as diagnosed at a November 2008 VA examination.  However, at that time, the VA examiner offered a negative etiological opinion, basing this conclusion on an erroneous finding that there was "no evidence of trauma affecting the left ankle during military service."  Similarly, at the November 2008 VA examination, the Veteran was noted to have a well-healed patellar scar.  However, the examiner failed to opine as to whether that scar was etiologically related to the Veteran's December 1991 in-service left knee surgery.  In addition, at an October 2012 VA examination, the Veteran was found to have a tender scar on the left knee.  However, like the previous examiner, the October 2012 VA examiner failed to provide an etiological opinion as to whether this scar is related to the Veteran's in-service left knee surgery.  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as in-service pain or injury to the left ankle or scarring of the left knee.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of these claimed disorders.  Id.

Thus, on remand, the Veteran must be afforded VA examination in order to obtain an etiological opinion concerning his claimed left leg/ankle disorder and post-surgical scar of the left knee based on both examination and a thorough review of his claims file.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for left leg/ankle disorder and a post-surgical scar of the left knee.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination(s) by a qualified professional(s), who must review the Veteran's claims file and his assertions and offer a well-reasoned etiological opinion as to whether any diagnosed left leg or ankle disorder or post-surgical scar of the left knee is directly linked to the Veteran's time on active duty, including in particular to the multiple documented complaints of left ankle pain, including the November 1987 left ankle fracture, that occurred during service, as well as the December 1991 in-service left knee surgery.  The Veteran's contentions, as well as the multiple documented in-service treatments for left ankle complaints and the December 1991 in-service left knee surgery discussed above, must be discussed in the context of any medical opinion.

The Board turns next to the Veteran's claims for service connection for a hiatal hernia, peripheral neuropathy of the bilateral upper and lower extremities, a cervical spine disorder, erectile dysfunction, and urinary incontinence, all as secondary to his service-connected lumbar fusion of L4-S1.  In that connection, the Board notes that the Veteran has sought treatment from VA and private treatment providers concerning these disorders.  He was diagnosed by private physicians with a hiatal hernia in April 2006 and by VA treatment providers with erectile dysfunction in August 2010 and has continued to seek treatment since that time.  He underwent a private EMG and nerve conduction study in September 2007, at which time he was diagnosed with early peripheral polyneuropathy.  Similarly, he was noted to have "mild neuropathic symptoms" in the lower extremities at a November 2009 treatment visit.  

In addition, the Veteran has undergone multiple VA examinations concerning these secondary service connection claims.  At one such examination, in November 2008, the Veteran was noted to have muscle spasm and degenerative changes of the cervical spine.  The examiner offered a negative opinion, stating that because the Veteran reported the onset of cervical spine pain only several months prior, there was no likely etiological relationship between his cervical and lumbar spine disorders.  However, the examiner did not address whether the Veteran's service-connected lumbar spine disability has aggravated his cervical spine disorder.  Similarly, at an April 2009 VA examination, the Veteran was found to have a hiatal hernia, but the examiner offered a negative opinion, stating that the disorder was not "caused by or the result of" medications taken to treat his lumbar spine disorder.  In so finding, the examiner noted that a hernia is a "structural problem" that is not caused by medication; however, she failed to address whether the Veteran's hiatal hernia could have been worsened by such medications.

At a November 2009 VA examination, the Veteran complained of cervical spine pain of several years' duration, as well as a history of urinary incontinence with nocturia, erectile dysfunction, and numbness in the lower extremities bilaterally.  The examiner at that time acknowledged the private diagnosis of peripheral polyneuropathy assigned in September 2007 and diagnosed the Veteran with "neuropathy by EMG" as well as degenerative joint disease and myositis of the cervical spine but offered a negative opinion, stating that the cervical spine, lumbar spine, and neuropathy of the extremities are "different disease entities with different pathophysiological processes unrelated to each other."  However, the examiner again failed to address whether the Veteran's cervical spine disorder or peripheral neuropathy could have been worsened by his lumbar spine disability.

At a December 2009 genitourinary examination, the Veteran was noted to complain of frequent urination, weak/intermittent stream, dribbling, straining to urinate, daytime urination more frequent than hourly, and nocturia four times per night.  However, despite the Veteran's description of his symptoms, the examiner did not diagnose the Veteran with urinary incontinence.  The examiner also noted that the Veteran experienced erectile dysfunction, noting that the "most likely etiology" was his "lumbar fusion."  However, following that statement, the examiner then offered a contradictory negative etiological opinion, stating that there is "no relation" between the Veteran's lumbar spine disorder and his erectile functioning.  

Similarly, at March 2012, September 2012, and October 2012 VA examinations, the Veteran was noted to have radiculopathy of the lower extremities bilaterally, but no other neurological disorders were noted.  In the March 2012 examination report, the examiner acknowledged the September 2007 nerve conduction study that assigned the Veteran a diagnosis of radiculopathy but failed to discuss the fact that he was also diagnosed with polyneuropathy at that time.  The report of the October 2012 VA examination fails entirely to acknowledge the September 2007 tests or otherwise address the Veteran's contentions concerning peripheral neuropathy of the upper and lower extremities.  In addition, none of the VA examiners evaluated the Veteran's upper extremities for peripheral neuropathy.  The September 2012 VA examiner further evaluated the Veteran's gastroesophageal system but did not assign a diagnosis of hiatal hernia, despite the findings of the April 2009 VA examiner and the private diagnosis of hiatal hernia assigned in April 2006. 

The United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

In this case, the Board finds that the VA examiners have not provided clear diagnoses of the Veteran's claimed disorders or otherwise sufficiently opined as to the diagnosis and etiology of his reported symptoms.  In particular, the November 2008, April 2009, and November 2009 VA examiners failed to offer an etiological opinion as to whether the Veteran's claimed cervical spine disorder, hiatal hernia, or peripheral neuropathy has been aggravated by his service-connected lumbar spine disability, including by the medications used to treat that disorder.  Further, in not assigning a diagnosis of urinary incontinence or any other urinary disorder, the December 2009 VA examiner seems not to have accounted sufficiently for the Veteran's symptoms of frequent urination, dribbling, straining to urinate, and nocturia.  Similarly, that examiner offered an internally inconsistent opinion with regard to the Veteran's claimed erectile dysfunction, first opining that the "most likely etiology" was "lumbar fusion" but later stating that there is "no relation" between the Veteran's lumbar spine disorder and his erectile functioning.  In addition, the March 2012 and October 2012 examiners did not clarify whether the Veteran experiences peripheral neuropathy of the lower extremities in addition to radiculopathy for which he is already service connected and did not offer an etiological opinion for any such diagnosis.  The September 2012 examiner similarly did not clarify whether the Veteran currently experiences a hiatal hernia and did not provide any etiological opinion regarding any such diagnosis, including whether such disorder has been caused or worsened by the Veteran's lumbar spine disability.  In addition, no VA examiner to date has clarified whether the Veteran in fact experiences peripheral neuropathy of the upper extremities, and if so whether such a disorder is due to or worsened by his service-connected lumbar spine disability. 

Thus, there is no adequately reasoned opinion of record as to whether the Veteran currently experiences a hiatal hernia, peripheral neuropathy of the bilateral upper or lower extremities, a cervical spine disorder, erectile dysfunction, or urinary incontinence that has been caused or worsened by his service-connected lumbar spine disorder or the medications used to treat that disorder.  Thus, the VA medical opinions obtained to date are insufficient.  See 38 C.F.R. § 4.2 (2014) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

Accordingly, remand is required to provide adequate medical examination and opinion concerning the Veteran's claims for service connection for hiatal hernia, peripheral neuropathy of the bilateral upper and lower extremities, cervical spine disorder, erectile dysfunction, and urinary incontinence, all as secondary to service-connected lumbar spine fusion of L4-S1.  38 U.S.C.A. § 5103A (West 2014).  The examiner(s) must conduct thorough examination of the Veteran and clarify all diagnoses to account for his claimed hiatal hernia, peripheral neuropathy of the bilateral upper and lower extremities, cervical spine disorder, erectile dysfunction, and urinary incontinence.  The examiner(s) must opine as to whether any diagnosed hiatal hernia, peripheral neuropathy of the bilateral upper or lower extremities, cervical spine disorder, erectile dysfunction, or urinary incontinence-or any related disorder-has been caused or aggravated by his service-connected lumbar spine disorder, or the medications used to treat that disability.  See 38 U.S.C.A. § 5103A. 

Specifically regarding his claim for service connection for an acquired psychiatric disorder, the Veteran has contended that he has developed such a disorder secondary to his multiple service-connected physical disorders.  An examination and medical opinion were provided on that question in February 2010, at which time the examiner diagnosed adjustment disorder but opined that the disability was related not to the Veteran's service-connected disabilities but to problems he was experiencing with family.  However, the examiner did not discuss treatment records from August 2009, at which time the Veteran's VA psychologist noted that he displayed "emotional issues associated with perception of pain and loss of functionality."  The Board finds that this statement suggests that the Veteran's psychiatric complaints may be related, at least in part, to his service-connected physical disabilities.  In that connection, the Board notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Thus, the Board finds that additional VA medical examination and opinions are required to address these contentions.  

Regarding the Veteran's claims for increase, documents of record available to the Board indicate that the Veteran underwent VA examination most recently in October 2012 to assess the current severity of his service-connected lumbar fusion of L4-S1 and left knee disability.  Report of that examination reflects that the Veteran complained of intense pain in his lumbar spine that rendered him unable to sit or stand for more than thirty minutes.  Physical examination revealed flexion to 25 degrees, with pain at 15 degrees, and no extension possible.  The Veteran declined to attempt repetitive motion of the lumbar spine due to "severe pain."  Regarding the left knee, the Veteran complained at the time of pain and giving way.  Physical evaluation found swelling, disturbance of locomotion, tenderness to palpation, and interference with sitting, standing, and weight-bearing.  No instability was noted on examination.  The Veteran's range of motion was found to be flexion to 80 degrees and extension to 5 degrees on repetitive-motion testing.  

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiners appear to have properly evaluated the Veteran's physical condition at the time of the October 2012 VA examination.  The Board, however, observes that the record suggests that the Veteran's lumbar spine and left knee disorders may have worsened in the years since his most recent VA examinations.  The Board further points out, as discussed in further detail below, that no subsequent adjudication has been conducted concerning the Veteran's claims for increase, despite the fact that the most recent VA examinations were conducted subsequent to the February 2010 and January 2011 statements of the case.  The Board thus finds that additional VA examinations are needed to provide current findings with respect to the Veteran's service-connected lumbar fusion of L4-S1and left knee disability.  In sum, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's lumbar spine and left knee orthopedic disabilities.  See 38 U.S.C.A. § 5103A.

As a final matter, the Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2014).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran and his or her representative as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2014).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2014) where legal authority does allow for waiver of initial RO review of pertinent evidence submitted after certification of the Veteran's appeal to the Board.)

Here, however, after the issuance of SOCs in February 2010 and January 2011, in which collectively all the issues on appeal were addressed, the RO obtained evidence pertinent to the Veteran's claims, in the form of VA medical treatment records, records from the Veteran's award of SSA benefits, and reports from multiple VA medical examinations.  However, the RO did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of these questions has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  The AOJ must obtain from the VA Caribbean Healthcare System any available medical records not currently of record pertaining to the Veteran's evaluation or treatment from March 2012 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  

Left lower extremity examination-The Veteran must be scheduled for VA examination concerning his claimed left leg/ankle disorder and post-surgical left knee scar.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether a diagnosed left ankle sprain or any other diagnosed left leg or ankle disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to his time on active duty, to include the multiple times he was treated for left ankle sprain and fracture.  The examiner must also address whether the Veteran's current left knee scar resulted from the December 1991 in-service knee surgery.  In rendering any negative opinion, the examiner must specifically discuss the November 2008 and October 2012 findings of a scar on the left knee.

Peripheral nerves examination-The Veteran must also be scheduled for VA examination concerning his claimed peripheral neuropathy of the bilateral upper and lower extremities.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each such disorder found on examination.  For any such diagnosed disorder, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder has been caused or made chronically worse by his service-connected lumbar spine disorder, including medications used to treat the disorder.  In rendering any negative opinion, the examiner must specifically discuss the September 2007 nerve conduction study and EMG in which the Veteran was found to have early peripheral polyneuropathy.

Cervical spine examination-The Veteran must also be scheduled for VA examination concerning his claimed cervical spine disorder.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each such disorder found on examination.  For any such diagnosed disorder, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder has been caused or made chronically worse by his service-connected lumbar spine disorder, including medications used to treat the low back disorder.  

Gastroesophageal and genitourinary examination-The Veteran must also be scheduled for VA examination(s) concerning his claimed hiatal hernia, erectile dysfunction and urinary incontinence.  The VA examiner(s) must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each disorder found on examination.  For any such diagnosed disorder, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder has been caused or made chronically worse by his service-connected lumbar spine disorder, including medications used to treat the disorder.  In rendering any negative opinion, the examiner must specifically discuss the April 2006 diagnosis of hiatal hernia, as well as the Veteran's contentions regarding his claimed urinary incontinence.

Psychiatric examination-A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and assign diagnoses for each acquired psychiatric disorder the Veteran experiences.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any current acquired psychiatric disorder that is related to his active military service.  

The examiner must also offer an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder has been caused or made chronically worse by his service-connected disabilities.  The examiner must refer to the record and/or medical principles relied on to determine whether psychiatric disability is attributable to military service or was caused or made worse by the Veteran's service-connected disorders or treatment therefor.  In so doing, the examiner must specifically discuss the findings of the Veteran's treating VA psychologist in August 2009 in the context of any negative opinion.

Each examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  Well-reasoned opinions must be provided with a detailed explanation for all conclusions reached by each reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain each opinion, and a complete rationale must be given for all opinions and conclusions expressed.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement, including on a secondary basis, must be set forth. 

Orthopedic examination-The examiner must report range of flexion and extension in the lumbar spine and left knee (in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the lumbar spine or left knee; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use of the lumbar spine or left knee.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond that shown clinically).  The examiner must specifically state whether there is ankylosis of the lumbar spine or left knee.  In addition, regarding the left knee, the examiner must elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion of the joint; or impairment of the tibia and fibula (nonunion or malunion).

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, should at the very least undertake repetitive testing (to include at least three repetitions) of the range of motion of the lumbar spine and the left knee, if feasible.  See VA Fast Letter 06-25 (November 29, 2006).

The entire claims file, including a copy of this remand, must be made available to and reviewed by each examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

4.  The AOJ must ensure that each examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  Specific consideration must be given to all evidence received since the SOCs that were issued in February 2010 and January 2011.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

